Motion to resettle order of this court dated July 18, 1935, denied. The order does not deviate from the decision [244 App. Div. 260] and is, therefore, not subject to correction or amendment. There was no question involving the validity of the claim for $3,390.57 presented on the appeal before this court. Our directions had to do with the surcharge of the executors and were independent of the claim which had been allowed and which appears from the record to be a valid indebtedness. Examination of the decree as since entered by the learned surrogate on the 18th day of June, 1936, discloses that the executors have been credited with payment of the indebtedness of which this claim was a part, in full. If such payment in fact has not been made, the claimant’s remedy should be addressed to the decree as entered, as it may be advised. Present — Lazansky, P. J., Young, Hagarty and Taylor, JJ.; Adel, J., not voting.